IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 487 MAL 2020
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
LAMAR HAYMES,                                 :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of February, 2021, the Application for Leave to File

Amendment to Petition for Allowance of Appeal is GRANTED. The Petition for Allowance

of Appeal is DENIED.